Citation Nr: 1433625	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left leg disorder, claimed as residuals of leg and ankle injuries.  

(The issues of service connection for a lumbar spine disorder, a thoracic spine disorder, a cervical spine disorder, and a psychiatric disorder will be addressed in a separate decision of this date.)  



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney





ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2000 rating decision of the RO.  

In October 2003, the Board remanded the case for additional development.  In a September 2005 decision, the Board in pertinent part, denied service connection for a left leg disorder.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the Court issued an Order in September 2007 that granted a Joint Motion for Partial Remand, vacating the September 2005 decision and remanding the claim to the Board for further action.  

The Board remanded the claim in June 2008 and April 2010.  In December 2011, the Board again denied service connection for a left leg disorder.  

The Veteran appealed this decision to the Court.  In April 2013, the parties filed a Joint Motion for Partial Remand (Joint Motion).  

By Order dated on April 23, 2013, the Court granted the motion and remanded that part of the Board's decision that denied entitlement to service connection for a left leg disorder for action consistent with the terms of the Joint Motion.  

Additional evidence was received in October 2013, along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

The VBMS and Virtual VA folders have been reviewed.  


FINDING OF FACT

The currently demonstrated left foot subtalar arthritis is shown as likely as not to have been due to an injury suffered in March 1974 during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by left foot subtalar arthritis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2000, the RO denied service connection for a left leg condition.  The Veteran disagreed with the decision and perfected this appeal.  

As noted, the Board denied the claim in September 2005 and this decision was vacated.  The claim was most recently denied by the Board in December 2011.  Pursuant to the Joint Motion, the parties agreed that a remand was required because the Board failed to provide adequate reasons and bases for its finding that VA satisfied its duty to assist.  

In this regard, the parties agreed that the Board did not discuss whether the 2004 and 2009 VA examinations were adequate under the applicable case law.  

Specifically, the Board was to determine whether the examiners provided adequate rationale for their opinions and to conduct any further development necessary to satisfy the duty to assist.  

The parties also noted that, although the Board acknowledged an in-service diagnosis of Achilles tendonitis, it did not comment on the VA examiner's opinion that the currently diagnosed Achilles tendonitis was not related to service, but to aging.  

The Board has considered the directions set forth in the joint motion.  However, in light of the favorable decision in this case, a detailed discussion regarding VA's duty to notify and to assist, to include the adequacy of VA examinations, is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a) (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The service records show that the Veteran was seen in March 1974 with complaints that he was running and fell in a hole with his left leg.  On examination, there were pain on dorsiflexion and pretibial tenderness.  The impression was that of possible stress fracture of the tibia.  The Veteran was placed on crutches.  The X-ray studies of the left knee and lower leg failed to reveal evidence of bone or joint disease.  

In April 1974, the Veteran was seen with complaints of left ankle trauma for 2 days.  He reported that he was walking and fell into a trench.  There was medial and lateral left ankle pain when weight was applied.  No swelling or discoloration was noted.  The assessment was that of left Achilles tendonitis.  He was given a gel cast and crutches.  

On separation examination in October 1974, the Veteran denied having a "trick" or locked knee or foot trouble and his lower extremities were reported as normal on clinical evaluation.  

The Veteran contends that service connection is warranted for a left leg disorder.  He reported that, during basic training, he fell into a trench and injured his leg and ankle.  He said that fellow soldiers pulled him out of the hole, that he was in a lot of pain and that his foot and leg were very swollen.  

Throughout the appeal, the Veteran has submitted numerous lay statements, to include from his wife and a fellow soldier.  Such statements describe the initial injury and continuing difficulties with the left lower extremity.  

The Veteran is competent to report the in-service injury and his statements are further corroborated by service records.  In considering whether any current disability is related to the referenced injury, the Board notes that the claims folder contains numerous examinations and opinions addressing the nature and etiology of the claimed disorder.  

On VA examination in October 2004, the diagnoses included those of left calcaneal spur by x-ray study of the left ankle at VA in October 2001, and mild osteopenia and arthritis of the left knee joint by x-ray study at VA in October 2004.  

The examiner opined that the current left ankle and knee conditions were not at least as likely as not the result of injury while in active service in 1974.  In this regard, the examiner noted that x-ray studies of the left knee and ankle done in service were negative for a bone or joint pathology or fracture.

The Veteran most recently underwent a VA examination in February 2009.  The diagnoses were those of left knee degenerative joint disease, left Achilles tendonitis, and left large plantar calcaneal spur.  

The examiner opined that the currently diagnosed disabilities were less likely as not caused by or a result of the documented 1974 fall.  The examiner further stated that the left knee and ankle conditions were related to the aging process.  

In August 2013, Dr. M.C.M., a private orthopedist, provided a statement in support of the claim.  The physician stated that the Veteran suffered from left foot subtalar arthritis that could be most likely post-traumatic in nature since it was quite uncommon to have primary osteoarthritis in this joint.  She stated that the trauma (falling with the left foot in a hole in March 1974), should be considered as a possible cause of his subtalar arthritis.  

An October 2013 statement from Dr. A.A. indicated that she reviewed the pertinent service and post-service medical records from the Veteran's file.  The medical records were discussed in detail, and the examiner opined that it was more likely than not that the Veteran's ankle and leg disorders were caused by his in-service fall.  

The examiner noted that he fell in a hole with his left leg while in full gear and carrying a rifle.  As such, he would have been unable to correct his balance because of the weight on his back or use his hands to brace his fall because of the rifle in his hands.  

Dr. A.A. also referenced medical literature regarding subtalar arthritis and discussed the orthopedic surgeon's statement.  The examiner further stated that it was unlikely that the Veteran's ankle disability was secondary to the natural aging process.  

On review, the claims folder contains medical opinions both for and against the claim.  Considering the lay contentions, as well as the documented in-service injury, the Board finds the evidence to be in relative equipoise in showing that the left foot subtalar arthritis as likely as not is due to the injury sustained by the Veteran during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a left foot subtalar arthritis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


